IN THE COURT OF CRIMINAL APPEALS OF
                  TENNESSEE                                          FILED
                       AT KNOXVILLE                                November 15, 1999

                                                                  Cecil CROWS ON, Jr.
                                                                  Appellate Court Clerk
                    JULY SESSION, 1999


STATE OF TENNESSEE,              )      C.C.A. NO. 03C01-9901-CR-00031
                                 )
      Appellee,                  )      NO. 213542, 213544, 213546 BELOW
                                 )
VS                               )      HAMILTON COUNTY
                                 )
CHAR LES W . ELSE A, JR.,        )      (First Degree F elony Murde r)
                                 )
      Appe llant.                )      AFFIR MED AS MO DIFIED ;
                                 )      REMANDED


                                JUDGMENT


      Came the App ellant, Charles W. Elsea, Jr., by counsel, and also came the

Attorney General on behalf of the Sta te, and this case was heard on the record

on appeal from the Criminal Court of Hamilton County; and upon consideration

thereof, this Court is of the opinion that the Appellant’s conviction for aggravated

robbery should be modified to robbery, with a concurrent sentence of three years

for this conviction.

      It is, therefore, ordered and adjudged by this Court tha t the Ap pellan t’s

conviction of aggravated robbery is modified to robbery, and his sentence for

robbery is set at three years in the Department of Correction. In all other

respects, the judgment is affirmed.

      This case is remanded solely for the entry of an order modifying the

conviction and sentence.

      Because it appears to the Court that the Appellant, Charles W. Elsea, Jr.,

is indigent, costs will be paid by the State of Tennessee.



                                 Per Curiam

                                 W elles, W ade, R iley